Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence that defendant, along with two cohorts, forcibly seized the complainant at gunpoint and placed him against a wall, demanded his money, and then, after searching his clothing, took his personal property, was sufficient to satisfy the elements of the crimes of which he was convicted. Moreover, upon an independent review of the facts, the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The inconsistencies in the witnesses’ testimony, and other credibility issues cited by defendant, were properly placed before the jury, and we find no basis on the record to disturb its determination.
We agree with the hearing court’s finding that the station-house viewing of defendant by one of the three identification witnesses was accidental and did not warrant suppression as an unduly suggestive police-arranged identification procedure (People v Nimmons, 177 AD2d 444, lv denied 79 NY2d 922).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli and Tom, JJ.